Citation Nr: 1633785	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-31 401	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and from October 1987 to January 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  


FINDING OF FACT

On August 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, the appellant was scheduled for a hearing before the undersigned.  Prior to the hearing, the Veteran submitted an August 2016 VA Form 21-4138 requesting to cancel the hearing and withdraw his current appeal.  This communication satisfies the regulatory provisions under 38 C.F.R. § 20.204.  

As the appellant has withdrawn the appeal of entitlement to service connection for bilateral hearing loss disability and tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DAVID WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


